PER CURIAM.
The appellant, defendant in the trial court, seeks review of his conviction and sentence, entered by the trial court pursuant to a jury verdict finding the appellant guilty of robbery. The sole question preserved for review on this appeal was the sufficiency of the evidence as to the identity of the appellant as the alleged culprit.
An examination of the record discloses substantial competent evidence to support the jury’s verdict on the question of identification and, therefore, this court should not disturb the verdict. Wright v. State, Fla.App.1966, 182 So.2d 264; Braxton v. State, Fla.App. 1969, 226 So.2d 692. It was within the province of the jury to resolve this question and to disregard the alibi offered by the appellant. Ray v. State, 159 Fla. 101, 31 So.2d 156; Taylor v. State, Fla. App. 1967, 199 So.2d 517; Weinshenker v. State, Fla.App.1969, 223 So.2d 561.
Therefore, the final judgment on the jury verdict and sentence thereon be and the same are hereby affirmed.
Affirmed.